El Juez Asociado Señor Wolp,
emitió la opinión del tribunal.
Este es un caso sobre cobro de dinero por servicios profesionales. Toda vez que el caso fue resuelto a virtud de una excepción previa no puede baber duda alguna de que a instancias del Alcalde d.e Toa Alta el -demandante prestó servicios de los cuales se benefició probablemente el municipio. Toda la cuestión envuelta es la interpretación que debe dársele al artículo 29 de la Ley No. 92 de 1925, como sigue:
“El Alcalde será el jefe ejecutivo y representante del municipio y en tal carácter podrá comparecer y sostener toda clase de acciones y procedimientos ante cualquier funcionario o tribunal de justicia.
“En ningún procedimiento o acción en que sea parte el munici-*42pió representado por el alcalde, podrá éste allanarse a la demanda o-dejar de contestarla ni someter dicha acción o procedimiento a arbi-traje sin el consentimiento de la asamblea municipal ni podrá retri-buir los servicios de un abogado que no sea el del municipio sin el consentimiento de la asamblea miinicipal. Tendrá la inspección y superintendencia de todos los servicios municipales. Dictará reglas-a las cuales deberán sujetarse los funcionarios y empleados munici-pales en el cumplimiento de sus deberes y obligaciones, y, además, tendrá a su cargo en los municipios de tercera clase, la dirección de las obras públicas municipales.
n * * * * # * *-
Ora se tome en consideración la versión inglesa o la española, es evidente que los alcaldes solamente pneden cele-brar contratos con abogados con el consentimiento de las asambleas locales. La intención de la ley 'fué que sin el con-sentimiento de la asamblea no debía emplearse ninguna otra persona excepto el abogado municipal. Cualquier abogada que contratara con un municipio estaba obligado a conocer la ley. Es un caso de lex scripta y la actuación del alcalde fué en exceso de sus facultades.

Bebe confirmarse la sentencia.